Title: From John Adams to the President of the Congress, 10 September 1779
From: Adams, John
To: President of Congress,Jay, John


     
      Sir
      Braintree September 10. 1779
     
     Looking over the printed Journals of Congress of the fifteenth day of last April, I find in the Report of the Committee, appointed to take into Consideration the foreign Affairs of these united States, and also the Conduct of the late and present Commissioners of these States; the two following Articles.
     “1. That it appears to them that Dr. Franklin, is Plenipotentiary, for these States at the Court of France, Dr. A. Lee Commissioner for the Court of Spain, Mr. William Lee Commissioner for the Courts of Vienna and Berlin, Mr. Ralph Izard Commissioner for the Court of Tuscany: that Mr. J. Adams was appointed one of the Commissioners at the Court of France in the Place of Mr. Deane, who had been appointed a joint Commissioner with Dr. Franklin and Dr. A. Lee, but that the Said Commission of Mr. Adams is Superseeded by the Plenipotentiary Commission to Dr. Franklin.
     “3d. That in the Course of their Examination and Enquiry, they find many Complaints against the Said Commissioners, and the political and commercial Agency of Mr. Deane which Complaints, with the Evidence in Support thereof are herewith delivered, and to which the Committee beg Leave to refer.”
     The Word “Said” in the third Article refers to the Commissioners mentioned in the first, and as my Name, is among them, I learn from hence, that there were Some Complaints against me, and that the Evidence in Support of them was delivered in to Congress by the Committee.
     I therefore pray, that I may be favoured with Copies of those Complaints and Evidences, and the Names of my Accusers and the Witnesses against me, that I may take such Measures, as may be in my Power to justify myself to Congress. I have the Honour to be with great Respect, Sir your most obedient and most humble servant
     
      John Adams
     
    